     Case 2:18-cv-01364-GMN-EJY Document 74 Filed 01/27/21 Page 1 of 3



 1   MARC P. COOK
     State Bar No. 004574
 2   GEORGE P. KELESIS
     State Bar No. 000069
 3   COOK & KELESIS, LTD.
     517 S. Ninth Street
 4   Las Vegas, Nevada 89101
     Telephone: 702-737-7702
 5   Facsimile: 702-737-7712
     Email: mcook@bckltd.com
 6   Attorneys for Defendants Super Structures Inc., dba Super Structures;
     Super Structures, Inc.,dba Super Structures; Tracey Reynolds,
 7   Robert Reynolds, Western National Mutual Insurance Company
 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   BOARD OF TRUSTEES OF THE                              CASE NO.       2:18-CV-01364-GMN-EJY
     PAINTERS AND FLOORCOVERERS
12   JOINT COMMITTEE; et al.,
13                      Plaintiffs,                        JOINT MOTION TO EXTEND
      vs.                                                  DEADLINES TO FILE OPPOSITION
14                                                         & REPLY TO MOTION TO
     SUPER STRUCTURES INC., a Nevada                       RECONSIDER, REPLY TO
15   corporation dba SUPER STRUCTURES;                     OPPOSITION TO ATTORNEY’S
     SUPER STRUCTURES, INC., et al.,                       FEES MOTION AND JOINT PRE-
16                                                         TRIAL ORDER
                        Defendants.
17                                                         (THIRD REQUEST)
18
19
            COMES NOW, Defendants Super Structures, Inc. and Super Structures Inc. (“Super
20
     Structures”) by and through their counsel of record, Marc P. Cook, Esq., of the law firm of Cook &
21
     Kelesis, Ltd., and Plaintiffs Board of Trustees of the Painters and Floor Coverers Joint Committee,
22
     et al. (“Plaintiffs”), by and through their counsel of record, Christensen James & Martin, Chtd. and
23
     pursuant to LR IA 6.1, hereby jointly move and request this Court to extend several deadlines as
24
     follows.
25
                                      POINTS AND AUTHORITIES
26
            On November 30, 2020, this Court entered its Order (ECF No. 62) granting Plaintiffs’
27
     Motion for Summary Judgment against Defendants Super Structures, denying Defendants’ Motion
28
     for Summary Judgment, denying as moot Plaintiffs’ Motion to Strike and denying as moot
     Defendants’ Motion for Leave to File Excess Pages (“Summary Judgment Order”). The Summary
     Case 2:18-cv-01364-GMN-EJY Document 74 Filed 01/27/21 Page 2 of 3



 1   Judgment Order set deadlines for the filing of a Status Report and a Joint Pretrial Order. On
 2   December 14, 2020, Plaintiffs filed a Motion for Award of Attorney’s Fees and Costs Against
 3   Judgment Debtors Super Structures, Inc. and Super Structures Inc. (ECF No. 63) (“Attorney’s Fees
 4   Motion”) based on this Court’s Summary Judgment Order. Defendants have filed their Motion to
 5   Reconsider this Court’s Summary Judgment Order (ECF No. 72) and their Opposition to Plaintiff’s
 6   Motion for Award of Attorney’s Fees and Costs (ECF No. 71) on January 26, 2021. The parties
 7   request that this Court extend the deadlines for thirty (30) days on the reply to opposition to the
 8   Attorney’s Fees Motion, the opposition and reply to the Motion to Reconsider this Court’s Order and
 9   for the filing of the Joint Pretrial Order. The Status Report has already been submitted by Plaintiffs
10   on January 11, 2021 (ECF No. 68). Good cause exists to extend the time because Plaintiffs’ and
11   Defendants’ attorneys are efforting to discuss possible resolutions. The requested extension will
12   provide the parties with more opportunity to prepare and submit their pleadings. This is the third
13   stipulation to extend the time by which the parties must file or answer the respective pleadings.
14          This will affect the schedule as follows:
15
      EVENT                             CURRENT DEADLINE                  PROPOSED DEADLINE
16    Opposition to Motion to           February 8, 2021                  March 8, 2021
      Reconsider
17
      Reply to Opposition to            February 15, 2021                 March 15, 2021
18    Motion to Reconsider
19    Reply to Opposition to            February 1, 2021                  March 1, 2021
      Attorney’s Fees Motion
20
      Joint Pretrial Order              January 27, 2021                  March 1, 2021
21
            This request for an extension of time is not sought for any improper purpose or other purpose
22
     of delay.
23
            The parties respectfully submit that the reasons set forth above constitute good cause for the
24
     ///
25
26
     ///
27
28
     ///
     Case 2:18-cv-01364-GMN-EJY Document 74 Filed 01/27/21 Page 3 of 3



 1   extension and deadlines requested above.
 2          IT IS SO STIPULATED.
 3          DATED this 27th day of January, 2021.
 4   COOK & KELESIS, LTD.                             CHRISTENSEN JAMES & MARTIN
 5
 6
     By: /s/ Marc P. Cook                             By: /s/ Wesley J. Smith
 7   Marc P. Cook, Esq.                               Wesley J. Smith, Esq.
     Nevada Bar No. 4574                              Nevada Bar No. 11871
 8   517 S. Ninth Street                              7440 W. Sahara Avenue
     Las Vegas, Nevada 89101                          Las Vegas, Nevada 89117
 9   Attorneys for Defendants                         Attorneys for Plaintiffs
10
                                                IT IS SO ORDERED:
11
12
                                                ___________________________________
13                                              United States Magistrate Judge
14                                              Dated: January 27, 2021
     Submitted by:
15
     COOK & KELESIS, LTD.
16
17
     By: /s/ Marc P. Cook
18   Marc P. Cook, Esq.
     Attorneys for Defendants
19
20
21
22
23
24
25
26
27
28
